EXHIBIT 10.25

 

May 2, 2005

 

George F. Martin

6 Mulberry Circle

Gladstone, MI 49837

 


RE:  EMPLOYMENT LETTER AGREEMENT


 

Dear George:

 

This letter agreement (“Agreement”) is being delivered to you (“Executive”) in
connection with your employment with NewPage Corporation (hereinafter referred
to as the “Company”).  The terms of your employment are as set forth below,
effective upon the Closing Date (as defined under the Equity and Purchase
Agreement (the “Purchase Agreement”) by and between Escanaba Timber LLC (f/k/a
Maple Acquisition LLC) and MeadWestvaco Corporation dated as of January 14,
2005, as amended) (the “Effective Date”):

 

1.             Position:  Executive will be employed as Vice President, Coated
Operations, of the Company and will have such authority, responsibilities and
duties as are customarily attendant to that position.  Executive shall also
serve certain of the Company’s designated subsidiaries or affiliates as
determined by the Board of Directors of NewPage Holding Corporation (the
“Holding Board”), for no additional consideration.

 

2.             Location:  The principal place of the Executive’s employment
shall be at the Company’s headquarters, which shall initially be in Dayton,
Ohio.

 

3.             Compensation and Executive Benefits:  During Executive’s
employment, Executive shall receive:

 

(a) Base Salary:  $235,000, payable in accordance with the payroll practices of
the Company.  Each year, the Holding Board shall review the Executive’s base
salary for increase.  Once increased, base salary shall not be decreased.

 

(b) Signing Bonus: $162,750, payable on the Effective Date, $127,751.58 of which
the Executive hereby instructs the Company to pay on his behalf to Maple Timber
Acquisition LLC (the “Parent”) to purchase the interests in the Paper Series and
Timber Series of the Parent on the Effective Date pursuant to the Executive
Purchase Agreement, dated as the Effective Date,

 

--------------------------------------------------------------------------------


 

between the Parent and the Executive (the “Executive Purchase Agreement”).

 

(c) Annual Bonus.  Executive shall be eligible to participate in an annual bonus
pool for senior executives of the Company as follows:  (i) for the performance
period from May 1, 2005 to December 31, 2005, such bonus shall be based upon the
provisions of the current Papers Business Unit Incentive Plan and the
Executive’s target bonus shall be based on 45% of Base Salary, pro rated for the
period between May 1, 2005 and December 31, 2005 (it being understood that
MeadWestvaco Corporation is responsible for the bonus for the period between
January 1, 2005 and April 30, 2005) (ii) for performance periods after 2005,
such bonus will be based upon the achievement by the Company of consolidated
EBITDA related targets reasonably derived from the annual business plan
presented by management and approved by the Holding Board.  The Executive’s
target bonus for achieving target EBITDA, as approved by the Holding Board, will
be 45% of Base Salary and the Executive will receive a minimum bonus for
achieving minimum EBITDA, as approved by the Holding Board.  Bonuses will be
calculated on a straight-line basis for EBITDA achievements between targets. 
There shall be no cap on the amount of such performance-based bonuses.  No bonus
will be paid if minimum EBITDA is not achieved.  Each annual bonus shall be paid
on or before March 15th of the year following the tax year in which the relevant
services have been performed.

 

(d) Vacation.  Five (5) weeks of paid annual vacation time each year (accrued in
full on the Effective Date and each anniversary thereafter).  Executive shall
not be entitled to payment for unused vacation days upon the termination of his
employment except as set forth in Section 10 below.  The carry-over of vacation
days shall be in accordance with Company policy from time to time in effect.

 

(e) Other Benefits.  Executive shall be eligible to participate in employee
benefit plans pursuant to the terms of such plans that are available to
similarly situated executives of the Company.  The Company may at any time or
from time to time amend, modify, suspend or terminate any employee benefit plan,
program or arrangement for any reason in its sole discretion.

 

4.             Reimbursement of Expenses:  The Executive will be reimbursed for
all appropriate business expenses incurred by him in connection with his duties
in accordance with the policies of the Company as in effect from time to time.

 

--------------------------------------------------------------------------------


 

5.             Disclosure:  The Executive represents and warrants that Executive
is not a party to or subject to any restrictive covenants, legal restrictions or
other agreements in favor of any entity, or person which would in any way
preclude, inhibit, impair or limit the Executive’s ability to perform
Executive’s obligations for the Company, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements.

 

6.             Confidentiality:

 

I.          During the course of the Executive’s employment by MeadWestvaco
Corporation, the Executive had access to, and during the course of the
Executive’s employment under this Agreement, the Executive will have access to,
certain trade secrets and confidential information relating to the Company and
its affiliates and subsidiaries (the “Protected Parties”) which is not readily
available from sources outside the Company.  The confidential and proprietary
information and, in any material respect, trade secrets of the Protected Parties
are among their most valuable assets, including but not limited to, their
customer, supplier and vendor lists, contract terms, databases, competitive
strategies, computer programs, frameworks, or models, their marketing programs,
their sales, financial, marketing, training and technical information, their
product development (and proprietary product data), business plans and
strategies (including, but not limited to, acquisition and divestiture plans),
environmental matters and other regulatory matters and any other information,
whether communicated orally, electronically, in writing or in other tangible
forms concerning how the Protected Parties create, develop, acquire or maintain
their products and marketing plans, target their potential customers and operate
their other businesses.  The Protected Parties invested, and continue to invest,
considerable amounts of time and money in their process, technology, know-how,
obtaining and developing the goodwill of their customers, their other external
relationships, their data systems and data bases, and all the information
described above (hereinafter collectively referred to as “Confidential
Information”), and any misappropriation or unauthorized disclosure of
Confidential Information in any form would irreparably harm the Protected
Parties.  The Executive acknowledges that such Confidential Information
constitutes valuable,

 

--------------------------------------------------------------------------------


 

highly confidential, special and unique property of the Protected Parties.  The
Executive shall hold in a fiduciary capacity for the benefit of the Protected
Parties all Confidential Information relating to the Protected Parties and their
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company or its subsidiaries and affiliates and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement). 
Except as required by law or an order of a court or governmental agency with
jurisdiction, the Executive shall not, during the period the Executive is
employed by the Company or its subsidiaries and affiliates or at any time
thereafter, disclose any Confidential Information, directly or indirectly, to
any person or entity for any reason or purpose whatsoever, nor shall the
Executive use it in any way, except in the course of the Executive’s employment
with, and for the benefit of, the Protected Parties or to enforce any rights or
defend any claims hereunder or under any other agreement to which the Executive
is a party, provided that such disclosure is relevant to the enforcement of such
rights or defense of such claims and is only disclosed in the formal proceedings
related thereto.  The Executive shall take all reasonable steps to safeguard the
Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft.  The Executive understands and agrees that the
Executive shall acquire no rights to any such Confidential Information.

 

II.        All files, records, documents, drawings, specifications, data,
computer programs, evaluation mechanisms and analytics and similar items
relating thereto or to the Business (for the purposes of this Agreement,
“Business” shall be as defined in Section 8 hereof), as well as all customer
lists, specific customer information, compilations of product research and
marketing techniques of the Company and its subsidiaries and affiliates, whether
prepared by the Executive or otherwise coming into the Executive’s possession,
shall remain the exclusive property of the Company and its subsidiaries and
affiliates, and the Executive shall not remove any such items from the premises
of the Company and its subsidiaries and affiliates, except in furtherance of the
Executive’s duties under this Agreement.

 

--------------------------------------------------------------------------------


 

III.       It is understood that while employed by the Company the Executive
will promptly disclose to it, and assign to it the Executive’s interest in any
invention, improvement or discovery made or conceived by the Executive, either
alone or jointly with others, which arises out of the Executive’s employment. 
At the Company’s request and expense, the Executive will assist the Company and
its subsidiaries and affiliates during the period of the Executive’s employment
under this Agreement and thereafter in connection with any controversy or legal
proceeding relating to such invention, improvement or discovery and in obtaining
domestic and foreign patent or other protection covering the same.

 

IV.       As requested by the Company and at the Company’s expense, from time to
time and upon the termination of the Executive’s employment for any reason, the
Executive will promptly deliver to the Company and its subsidiaries and
affiliates, as applicable, all copies and embodiments, in whatever form, of all
Confidential Information in the Executive’s possession or within his control
(including, but not limited to, memoranda, records, notes, plans, photographs,
manuals, notebooks, documentation, program listings, flow charts, magnetic
media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such
material.  If requested by the Company, the Executive will provide the Company
with written confirmation that all such materials have been delivered to the
Company as provided herein.

 

7.             Non-Solicitation or Hire.  During the Executive’s employment and
for a period of one (1) year following the termination of the Executive’s
employment for any reason, the Executive shall not directly or indirectly
solicit or attempt to solicit or induce, directly or indirectly, (a) any party
who is a customer of the Company or its subsidiaries or affiliates, during
period for the purpose of marketing, selling or providing to any such party any
services or products offered by or available from the Company or its
subsidiaries or affiliates and relating to the Business (as defined in
Section 8) or (b) any employee of the Company or any of its subsidiaries or
affiliates or any person who was an employee of the Company or any of its
subsidiaries or affiliates during the twelve (12) month period immediately prior
to the date of Executive’s termination of employment to terminate such
employee’s employment relationship with the Protected Parties in order, in
either case, to enter into a

 

--------------------------------------------------------------------------------


 

similar relationship with the Executive, or any other person or any entity in
competition with the Business of the Company or any of its subsidiaries or
affiliates.

 

8.             Non-Competition.  During the Executive’s employment and for a
period of one (1) year following the termination of the Executive’s employment
for any reason, Executive shall not, whether individually, as a director,
manager, member, stockholder, partner, owner, employee, consultant or agent of
any business, or in any other capacity, other than on behalf of the Company or a
subsidiary or affiliate, organize, establish, own, operate, manage, control,
engage in, participate in, invest in, permit his name to be used by, act as a
consultant or advisor to, render services for (alone or in association with any
person, firm, corporation or business organization), or otherwise assist any
person or entity that engages in or owns, invests in, operates, manages or
controls any venture or enterprise, which engages or proposes to engage in the
coated paper and/or carbonless paper business anywhere in the world (the
“Business”).  Notwithstanding the foregoing, nothing in this Agreement shall
prevent the Executive from owning for passive investment purposes not intended
to circumvent this Agreement, less than five percent (5%) of the publicly traded
common equity securities of any company engaged in the Business (so long as the
Executive has no power to manage, operate, advise, consult with or control the
competing enterprise and no power, alone or in conjunction with other affiliated
parties, to select a director, manager, general partner, or similar governing
official of the competing enterprise other than in connection with the normal
and customary voting powers afforded the Executive in connection with any
permissible equity ownership).

 

9.             Remedies; Specific Performance.  The Parties acknowledge and
agree that the Executive’s breach or threatened breach of any of the
restrictions set forth in Sections 6, 7 and 8 will result in irreparable and
continuing damage to the Protected Parties for which there may be no adequate
remedy at law and that the Protected Parties shall be entitled to equitable
relief, including specific performance and injunctive relief as remedies for any
such breach or threatened or attempted breach.  The Executive hereby consents to
the grant of an injunction (temporary or otherwise) against the Executive or the
entry of any other court order against the Executive prohibiting and enjoining
him from violating, or directing him to comply with any provision of Sections 6,
7 or 8.  The Executive also agrees that such remedies shall be in addition to
any and all remedies, including damages, available to the Protected Parties
against him for such breaches or threatened or attempted breaches.  In addition,
without

 

--------------------------------------------------------------------------------


 

limiting the Protected Parties’ remedies for any breach of any restriction on
the Executive set forth in Sections 6, 7, or 8, except as required by law, the
Executive shall not be entitled to any payments set forth in Section 10 hereof
if the Executive breaches the covenants applicable to the Executive contained in
Sections 6, 7 or 8.

 

10.           Termination:  The Company may terminate Executive’s employment
hereunder for any reason and at any time without prior notice.  Upon a
termination of the Executive’s employment without Cause (as defined below) or by
Executive with Good Reason (as defined below), and subject to the Executive’s
compliance with Sections 6, 7 and 8 of this Agreement and subject to the
execution by the Executive, without revocation, of a valid employment release
substantially in the form attached hereto as Exhibit A, the Executive shall
receive from the Company (which shall be in lieu of any payments or benefits to
which the Executive may be entitled under any Company severance plan (the
“Severance Plan)):

 


I.          ANY UNPAID BASE SALARY THROUGH THE DATE OF TERMINATION;


 


II.        A PRO RATA BONUS FOR THE YEAR OF TERMINATION, CALCULATED AS THE
PRODUCT OF (X) “SEVERANCE BONUS AMOUNT” (AS DEFINED BELOW) AND (Y) A FRACTION,
THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE CURRENT FISCAL YEAR THROUGH
THE DATE OF TERMINATION AND THE DENOMINATOR OF WHICH IS 365, PAYABLE AT THE TIME
THAT BONUSES ARE PAID AFTER THE EXECUTIVE’S TERMINATION DATE, TO SIMILARLY
SITUATED EXECUTIVES;


 


III.       ANY ACCRUED BUT UNUSED VACATION PAY;


 


IV.       AN AMOUNT EQUAL TO TWO (2) TIMES BASE SALARY MINUS AN AMOUNT EQUAL TO
THE ORIGINAL PURCHASE PRICE PAID FOR THE PAPER CLASS A COMMON PERCENTAGE
INTERESTS PURSUANT TO THE TERMS OF THE EXECUTIVE PURCHASE AGREEMENT BETWEEN THE
EXECUTIVE AND THE COMPANY; PROVIDED THAT IF SUCH TERMINATION WITHOUT CAUSE OR
WITH GOOD REASON IS WITHIN 12 MONTHS FOLLOWING THE ACQUISITION BY
NEWPAGE HOLDING CORPORATION OR ITS SUBSIDIARIES OF THE STOCK OR ASSETS OF A
BUSINESS ENTERPRISE OF AT LEAST SUBSTANTIALLY THE SAME REVENUES AND TOTAL ASSETS
AS NEWPAGE HOLDING CORPORATION (“NEWPAGE”) AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS (FOR THE AVOIDANCE OF DOUBT, SUCH A BUSINESS ENTERPRISE SHALL
INCLUDE ONE OF THE FOUR (4) LEADING COATED PAPER COMPANIES OTHER THAN THE
COMPANY), THE AMOUNT SHALL BE EQUAL TO THREE (3) TIMES BASE SALARY MINUS AN
AMOUNT EQUAL TO THE ORIGINAL

 

--------------------------------------------------------------------------------


 


PURCHASE PRICE PAID FOR THE PAPER CLASS A COMMON PERCENTAGE INTERESTS PURSUANT
TO THE TERMS OF THE EXECUTIVE PURCHASE AGREEMENT BETWEEN THE EXECUTIVE AND THE
COMPANY; PROVIDED, FURTHER THAT, IF AT THE TIME OF A TERMINATION OF EMPLOYMENT
WITHOUT CAUSE OR WITH GOOD REASON, THE AGGREGATE “FAIR MARKET VALUE” OF THE
PAPER CLASS A COMMON PERCENTAGE INTERESTS BEING REPURCHASED FROM THE EXECUTIVE
PURSUANT TO THE EXECUTIVE PURCHASE AGREEMENT IS LESS THAN THE AGGREGATE ORIGINAL
PURCHASE PRICE PAID BY THE EXECUTIVE FOR SUCH PAPER CLASS A COMMON PERCENTAGE
INTERESTS, THE EXECUTIVE SHALL RECEIVE AN ADDITIONAL CASH PAYMENT EQUAL TO THE
DIFFERENCE BETWEEN (I) THE AGGREGATE ORIGINAL PURCHASE PRICE PAID FOR SUCH PAPER
CLASS A COMMON PERCENTAGE INTERESTS BY THE EXECUTIVE AND (II) THE AGGREGATE
“FAIR MARKET VALUE” OF SUCH PAPER CLASS A COMMON PERCENTAGE INTERESTS AT THE
TIME OF THE TERMINATION WITHOUT CAUSE OR WITH GOOD REASON;


 


V.        CONTINUED RECEIPT OF WELFARE BENEFITS FOR TWENTY-FOUR (24) MONTHS
AFTER THE EXECUTIVE’S DATE OF TERMINATION; PROVIDED, HOWEVER, IF THE EXECUTIVE
BECOMES REEMPLOYED WITH ANOTHER EMPLOYER AND IS ELIGIBLE TO RECEIVE WELFARE
BENEFITS UNDER ANOTHER EMPLOYER-PROVIDED PLAN, THE WELFARE BENEFITS DESCRIBED IN
THIS SECTION 10(V). SHALL BE SECONDARY TO THOSE PROVIDED UNDER SUCH OTHER PLAN;


 


VI.       OUTPLACEMENT SERVICES SUBSTANTIALLY SIMILAR TO THOSE PROVIDED PURSUANT
TO THE TERMS OF THE SEVERANCE PLAN; AND


 


VII.      ACCRUED BENEFITS PURSUANT TO THE TERMS AND CONDITIONS OF THE COMPANY’S
BENEFIT PLANS AND PROGRAMS.


 

Upon a termination without Cause or with Good Reason, the payment in I above
shall be made within 10 business days after the date of termination (unless an
earlier date is prescribed by law) and the payments in II-IV shall be paid in a
lump sum after the later of (i) the expiration of the applicable revocation
period contained in the employment release and (ii) with respect to bonus, the
annual bonus payment date for similarly situated employees after the Executive’s
termination of employment.

 

If the Executive’s employment terminates as a result of the Executive’s death or
if the Company terminated the Executive’s employment on account of the
Executive’s Disability (as defined below), the Executive, or the Executive’s
legal representatives (as appropriate), shall be entitled to receive items
I, II, III, and VII.

 

--------------------------------------------------------------------------------


 

listed above and if the Executive’s employment terminates with Cause or as a
result of a resignation by the Executive without Good Reason, the Executive
shall only be entitled to receive items I, III and VII. The payment set forth in
I and III shall be paid in a lump sum within 10 business days after termination
(unless an earlier date is prescribed by law) and with respect to II at such
time that annual bonuses are paid after the Executive’s termination date to
similarly situated employees.

 

The obligations of the Company to Executive which arise upon the termination of
his employment pursuant to this Section 10 shall not be subject to mitigation or
offset.

 

For the purposes of this Agreement, “Cause” means (i) commission of a felony by
the Executive, (ii) acts of dishonesty by the Executive resulting or intending
to result in personal gain or enrichment at the expense of the Company or its
subsidiaries or affiliates, (iii) the Executive’s material breach of any
provision of any policy of the Company, NewPage Holding or Maple Timber
Acquisition LLC (Paper Series or Timber Series), (iv) the Executive’s failure to
follow the lawful written directions of Executive’s supervisor, the Chief
Executive Officer and President of the Company or NewPage Holding, or the
Holding Board, the Board of Directors of the Company or the Board of Directors
of Maple Timber Acquisition LLC (Paper Series or Timber Series), (v) conduct by
the Executive in connection with Executive’s duties that is fraudulent, willful
and materially injurious to the Company or its subsidiaries or affiliates or
(vi) conduct by the Executive in connection with Executive’s duties that is
unlawful and materially injurious to the Company or its subsidiaries or
affiliates; provided that the Executive shall have ten (10) business days
following the Company’s written notice of its intention to terminate the
Executive’s employment to cure such Cause, if curable, as determined by the
Holding Board, in its sole discretion.

 

For the purposes of this Agreement, “Good Reason” means, without the consent of
the Executive, (i) a reduction by the Company in the Executive’s Base Salary or
in the percentage of Base Salary on which the Executive’s bonus is based; (ii) a
material reduction in the aggregate benefits provided to the Executive, except
for any across-the-board reduction(s) affecting all similarly situated
Executives on substantially the same proportional basis; (iii) relocation of the
Executive outside of fifty (50) miles from his office location set forth in
Section 2 hereof, or (iv) any failure by the Company to obtain the express
written assumption of the Company’s obligations to the Executive as described
herein by any successor or assign of the Company.

 

--------------------------------------------------------------------------------


 

For the purposes of this Agreement, “Disability” means the determination by the
Company, in accordance with applicable law, based on information provided by a
physician selected by the Company or its insurers and reasonably acceptable to
the Executive that, as a result of a physical or mental injury or illness, the
Executive has been unable to perform the essential functions of the Executive’s
job with or without reasonable accommodation for a period of (i) ninety (90)
consecutive days or (ii) one-hundred eighty (180) days in any one-year period.

 

For the purposes of this Agreement, “Severance Bonus Amount” shall mean, in the
event of a termination (i) prior to June 1st of any calendar year, the annual
performance-based bonus paid to the Executive for the calendar year prior to the
termination or (ii) on or after June 1st of any calendar year, the annual
performance-based bonus that would have been payable to the Executive for the
calendar year of the termination (determined as of the end of such calendar year
and payable when the Company pays its annual performance-based bonuses to
similarly situated employees).

 

11.           Removal from any Boards and Positions.  If the Executive’s
employment terminates for any reason, he shall be deemed to resign (i) if a
member, from the Holding Board, the Board of Directors of the Paper Series and
the Timber Series of Maple Timber Acquisition LLC or any other board of
directors of any subsidiary or affiliate of the Company or any other board to
which he has been appointed or nominated by or on behalf of the Company and
(ii) from any position with the Company or any subsidiary or affiliate of the
Company, including, but not limited to, as an officer of the Company or any of
its subsidiaries or affiliates

 

12.           Nondisparagement:  Except as required by law or order of a court
or governmental agency having jurisdiction or to report, in good faith, an
impropriety or financial wrongdoing affecting the business of the Company,
Executive agrees that Executive will not at any time publish or communicate to
any person or entity any Disparaging (as defined below) remarks, comments or
statements concerning the Company, Cerberus Capital Management, L.P., their
parents, subsidiaries and affiliates, and their respective present and former
members, partners, directors, officers, shareholders, employees, agents,
attorneys, successors and assigns.  “Disparaging” remarks, comments or
statements are those that impugn the character, honesty, integrity or morality
or business acumen or abilities in connection with any aspect of the operation
of business of the individual or entity being disparaged.

 

--------------------------------------------------------------------------------


 

13.           Property:  The Executive acknowledges that all originals and
copies of materials, records and documents generated by Executive or coming into
Executive’s possession during Executive’s employment by the Company or its
subsidiaries and affiliates are the sole property of the Company and its
subsidiaries and affiliates (“Company Property”).  During the Executive’s
employment and at all times thereafter, the Executive shall not remove, or cause
to be removed, from the premises of the Company or its subsidiaries or
affiliates, copies of any record, file, memorandum, document, computer related
information or equipment, or any other item relating to the business of the
Company or its subsidiaries or affiliates, except in furtherance of Executive’s
duties under the Agreement.  When the Executive’s employment terminates, or upon
request of the Company at any time, the Executive shall promptly deliver to the
Company all copies of Company Property in Executive’s possession or control.

 

14.           Notices:  Any notice or other communication required or which may
be given hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission or sent by certified,
registered or express mail, postage prepaid, and shall be deemed given when so
delivered personally, telegraphed, telexed, or sent by facsimile transmission
or, if mailed, four (4) days after the date of mailing, as follows:

 


(A) IF THE COMPANY, TO:


 

NewPage Corporation
Courthouse Plaza N.E.

Dayton, Ohio

 

Attention:  Board of Directors

 

 

With copies to:

 

Cerberus Capital Management, L.P.

299 Park Avenue

New York, New York 10171

 

Attention:

Lenard Tessler

Telephone:

212-891-2100

Fax:

(212) 755-3009

 

And

 

--------------------------------------------------------------------------------


 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY  10022

 

Attention:

Stuart D. Freedman, Esq.

Telephone:

212-756-2000

Fax:

(212) 593-5955

 


(B)                   IF THE EXECUTIVE, TO THE EXECUTIVE’S HOME ADDRESS
REFLECTED IN THE COMPANY’S RECORDS.


 

15.           Entire Agreement:  This Agreement contains the entire agreement
between the Company and the Executive with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, with respect thereto,
including, but not limited to, the Term Sheet between Maple Timber Acquisition
LLC and Executive, dated as of April 16, 2005.

 

16.           Waiver and Amendments:  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Company and the
Executive or, in the case of a waiver, by the party waiving compliance.  No
delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any right, power or privilege hereunder, nor any single or partial exercise of
any right, power or privilege hereunder, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.  This
Agreement and all compensation derived therefrom are intended not to constitute
compensation deferred under a nonqualified deferred compensation plan as
contemplated in Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).  Accordingly, notwithstanding any other provision of this
Agreement, the provisions of this Agreement will be interpreted consistent with
the preceding sentence, and the Agreement may be modified to the minimum extent
necessary, as agreed upon by the Company and the Executive, to comply with the
requirements of Section 409A of the Code and the regulations promulgated
thereunder.

 

17.           Governing Law and Venue.

 

I.          This Agreement shall be governed and construed in accordance with
the laws of the State of New York applicable to agreements made and to be
performed entirely within such state, without regard to conflicts of laws
principles.

 

--------------------------------------------------------------------------------


 

II.        The parties agree irrevocably to submit to the exclusive jurisdiction
of the federal courts or, if no federal jurisdiction exists, the state courts,
located in Dayton, Ohio, for the purposes of any suit, action or other
proceeding brought by any party arising out of any breach of any of the
provisions of this Agreement and hereby waive, and agree not to assert by way of
motion, as a defense or otherwise, in any such suit, action, or proceeding, any
claim that it is not personally subject to the jurisdiction of the above-named
courts, that the suit, action or proceeding is brought in an inconvenient forum,
that the venue of the suit, action or proceeding is improper, or that the
provisions of this Agreement may not be enforced in or by such courts.  In
addition, the parties agree to the waiver of a jury trial.

 

18.           Assignability:  This Agreement, and the rights and obligations
hereunder, may not be assigned by the parties without written consent signed by
the parties; provided, however, that the Company may assign its rights and/or
obligations described herein to the successor of the business of the Company.

 

19.           Counterparts:  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.

 

20.           Headings:  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.

 

21.           Severability:  If any term, provision, covenant or restriction of
this Agreement, or any part thereof, is held by a court of competent
jurisdiction of any foreign, federal, state, county or local government or any
other governmental, regulatory or administrative agency or authority to be
invalid, void, unenforceable or against public policy for any reason, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected or
impaired or invalidated.

 

22.           Judicial Modification.  If any court determines that any of the
covenants in Sections 6, 7 or 8, or any part of any of them, is invalid or
unenforceable, the remainder of such covenants and parts thereof shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion.  If any court determines that any of such covenants, or any
part thereof, is invalid or unenforceable because of the geographic or temporal
scope of such provision, such

 

--------------------------------------------------------------------------------


 

court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.

 

23.           Tax Withholding.  The Company or other payor is authorized to
withhold from any benefit provided or payment due hereunder, the amount of
withholding taxes due any federal, state or local authority in respect of such
benefit or payment and to take such other action as may be necessary in the
opinion of the Holding Board to satisfy all obligations for the payment of such
withholding taxes.

 

24.           Termination of Purchase Agreement/Termination of Company
Obligations:  In the event the Closing Date does not occur and the Purchase
Agreement terminates pursuant to Article XIII thereof, the terms of employment
contained herein shall be null and void or, if the Executive’s employment with
MeadWestvaco Corporation or its subsidiaries terminates prior to the Closing
Date, the terms contained herein shall be null and void unless the Company
agrees otherwise, in its sole discretion.

 

--------------------------------------------------------------------------------


 

Sincerely,

 

 

 

/s/ Linda Sheffield

 

 

 

Name: Linda Sheffield

Title: Treasurer

 

--------------------------------------------------------------------------------


 

Please indicate your acceptance of the terms of this Agreement by your signature
below.

 

 

Accepted

  /s/ George F. Martin

 

 

 

  Name: George F. Martin

 

Date: May 2, 2005

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM EMPLOYMENT GENERAL RELEASE

 

For good and valuable consideration, receipt whereof is hereby
acknowledged,                          (“Executive”), individually and on behalf
of his respective heirs, executors, administrators, representatives, agents,
attorneys and assigns (the “Executive Releasor”), hereby irrevocably, fully and
unconditionally releases and forever discharges NewPage Corporation, (the
“Company”) and its affiliated companies, parents, subsidiaries, predecessors,
successors, assigns, divisions, related entities and all of their present
employees, officers, directors, trustees, shareholders, members, partners (as
applicable), agents, investors, attorneys and representatives (the “Company
Released Parties”), from any and all manner of actions and causes of action,
suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever which the Executive Releasor,
has, or may hereafter have against the Company Released Parties or any of them
arising out of or by reason of any cause, matter or thing whatsoever from the
beginning of the world to the date hereof, including without limitation any and
all matters relating to employment with the Company and its subsidiaries or
affiliates, and the cessation thereof, and all matters arising under any
federal, state or local statute, rule or regulation or principle of contract law
or common law, including but not limited to the Age Discrimination in Employment
Act of 1967, 29 U.S.C. § 621, et seq., Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000 et seq., the Americans with Disabilities Act of 1990, 42
U.S.C. § 12101 et seq., the Employee Retirement Income Security Act of 1974, 29
U.S.C. § 1001 et seq., the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.,
the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq. and
applicable labor and employment laws of the states of New York and Ohio. 
Notwithstanding the foregoing, the Executive’s release described herein shall be
subject to the Company’s compliance with its obligations under Section 10 of the
Letter Agreement between the Company and the Executive, dated as
of                      , 2005 (the “Letter Agreement) and nothing contained
herein shall release the Company Released Parties from any obligations under any
agreement relating to the grant, holding or disposition of equity, including,
without limitation any equity purchase and/or any equityholders agreements.

 

In consideration of the obligations and representations of Executive, the
Company hereby irrevocably, fully and unconditionally releases and forever
discharges the Executive, from any and all manner of actions and causes of
action, suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever which the Company, has, or
may hereafter have against the Executive arising out of or by reason of any
cause, matter or thing whatsoever from the beginning of the world to the date
hereof, including without limitation any and all matters relating to employment
with the Company and its subsidiaries or affiliates, and the cessation thereof,
other than any obligations of the Executive or terms set forth in Sections 6, 7,
8, 9 and 21 of the Letter Agreement, which shall survive, and all matters
arising under any federal, state or local statute, rule or regulation or
principle of contract law or common law.  Notwithstanding the foregoing, the
Company does not waive or release Executive from any obligations under this
General Release or liability to Company Released Parties for any claims such
Company Released Parties may have against the Executive arising out of the
Executive’s gross negligence or willful misconduct.

 

PLEASE READ CAREFULLY BEFORE SIGNING.  THIS DOCUMENT

 

--------------------------------------------------------------------------------


 

INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

Executive acknowledges that he has been given the opportunity to review and
consider this General Release for twenty-one (21) days from the date he received
a copy.  If he elects to sign before the expiration of the twenty-one (21) days,
Executive acknowledges that he will have chosen, of his own free will without
any duress, to waive his right to the full twenty-one (21) day period.

 

Executive may revoke this General Release after signing it by giving written
notice to                              , within seven (7) days after signing
it.  This General Release, provided it is not revoked, will be effective on the
eighth (8th) day after execution.

 

Executive acknowledges that he has been advised to consult with an attorney
prior to signing this General Release.

 

Executive is signing this General Release knowingly, voluntarily and with full
understanding of its terms and effects.  Executive is signing this General
Release of his own free will without any duress, being fully informed and after
due deliberation.  Executive voluntarily accepts the consideration provided to
him for the purpose of making full and final settlement of all claims referred
to above.

 

Executive acknowledges that he has not relied on any representations or
statements not set forth in this General Release.  Executive will not disclose
the contents or substance of this General Release to any third parties, other
than his attorneys, accountants, or as required by law, and Executive will
instruct each of the foregoing not to disclose the same.

 

This General Release will be governed by and construed in accordance with the
laws of the State of New York.  If any provision in this General Release is held
invalid or unenforceable for any reason, the remaining provisions shall be
construed as if the invalid or unenforceable provision had not been included.

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this General Release as of                        .

 

EXECUTIVE

NEWPAGE CORPORATION

 

 

 

 

 

 

 

 

Name:

Name:

 

Title:

 

18

--------------------------------------------------------------------------------